DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 12, the recitation of “a first active layer, a source, a drain, and a gate on a substrate” renders the claim as indefinite. It is unclear as to whether these are the same “a first active layer,” “a source,” “a drain,” “a gate” and “a substrate” that are recited in claim 11 or alternatives. 	With respect to claim 13, the recitation of “a first active layer, a source, a drain, and a gate on a substrate” renders the claim as indefinite. It is unclear as to whether these are the same “a first active layer,” “a source,” “a drain,” “a gate” and “a substrate” that are recited in claim 11 or alternatives.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (U.S. Patent No. 5,670,398; hereinafter Yin)
	With respect to claim 1, Yin discloses a thin-film transistor, comprising a first active layer [2], a source [4b], a drain [4b], a gate [4a], and a second active layer [6], wherein the source, the drain, and the gate are on the first active layer with spacing, the gate is between the source and the drain, the second active layer is on the gate, the source, and the drain, the source and the drain are both respectively connected to the 
	With respect to claim 2, Yin discloses wherein the thin-film transistor further comprises an insulating layer [3,5], and the insulating layer wraps the gate.  
	With respect to claim 3, Yin discloses wherein the insulating layer comprises a first gate insulating layer [3] and a second gate insulating layer [5], the first gate insulating layer is on the first active layer, the first gate insulating layer is between the source and the drain, a groove is on the first gate insulating layer, the gate is in the groove, the second gate insulating layer is on the gate, and the second gate insulating layer is between the source and the drain (See Figure 2).  
	With respect to claim 5, Yin discloses wherein the second active layer is connected to the first active layer (See Column 3, lines 10-20; physically connected via [4b]).  
	With respect to claim 6, Yin discloses wherein the source and the drain are wrapped in the first active layer and the second active layer (See Figure 2).  
	With respect to claim 7, Yin discloses wherein the first active layer is made of a silicon-based material or a zinc- oxide-based material, and the second active layer is made of a silicon-based material or a zinc-oxide-based material (See Column 3, lines 10-20; polysilicon)
	With respect to claim 10, Yin discloses wherein an orthographic projection of the gate on the first active layer and orthographic projections of the source and the drain on the first active layer do not overlap (See Figure 2; source, drain and gate are in unique areas, source, drain, channel regions respectively).  

	With respect to claim 13, Yin discloses wherein forming a first active layer [2], a source [4b], a drain [4b], and a gate [4a] on a substrate [1] comprises: forming sequentially the first active layer [2] and a first gate insulating layer [3] on the substrate, the first gate insulating layer being on the first active layer, and a groove being opened on the first gate insulating layer (See Column 2, lines 47-51); forming an electrode material film [4] layer on the first active layer and the first gate insulating layer; performing patterning treatment on the electrode material film layer to form the source and the drain on the first active layer and form the gate in the groove (See Figure 1D), the first gate insulating layer being between the source and the drain in a direction parallel to the substrate; and forming a second gate insulating layer [5] on the gate, the second gate insulating layer being between the source and the drain (See Figure 2).  
	With respect to claim 14, Yin discloses wherein forming a first active layer [2], a source [4b], a drain [4b], and a gate [4a] on a substrate [1] comprises: forming the first active layer, the source, and the drain on the substrate; forming a first gate insulating layer [3] on the first active layer, a groove being opened on the first gate insulating layer 
	With respect to claim 16, Yin discloses wherein forming a second gate insulating layer [5] on the gate comprises: forming an insulating material film layer [5] on the gate; and performing patterning treatment on the insulating material film layer to form the second gate insulating layer (See Column 3, lines 1-5)  
	With respect to claim 17, Yin discloses wherein the second active layer is connected to the first active layer (See Figure 2)
	With respect to claim 18, Yin discloses wherein the source and the drain are wrapped in the first active layer and the second active layer (see Figure 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Patent No. 5,670,398; hereinafter Yin) in view of Huo et al. (U.S. Publication No. 2006/0220085 A1; hereinafter Huo)
	With respect to claim 4, Yin fails to explicitly disclose wherein at least one of the first gate insulating layer and the second gate insulating layer is formed of a metal oxide.  
	Metal oxides as taught by Huo are a well appreciated material to properly insulate gate structures. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Patent No. 5,670,398; hereinafter Yin) in view of Yang et al. (U.S., Publication No. 2016/0190328 A1; hereinafter Yang)
	With respect to claim 8, Yin fails to disclose wherein the thickness of the first active layer is 30 nm to 70 nm, and the thickness of the second active layer is 30 nm to 70 nm.  	In the same field of endeavor, Yang teaches wherein the thickness of the first active layer is 30 nm to 70 nm, and the thickness of the second active layer is 30 nm to 70 nm (see ¶[0055]).	 It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to implement the proper active layer thickness to allow for the desired carrier concentration of each active layer (See Yang ¶[0063]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Patent No. 5,670,398; hereinafter Yin) in view of Matsumoto et al. (U.S. Publication No. 2017/0141231 A1; hereinafter Matsumoto)
	With respect to claim 9, Yin fails to explicitly disclose wherein the thickness of the source is 200 nm to 400 nm, the thickness of the drain is 200 nm to 400 nm, and the thickness of the gate is 100 nm to 200 nm.  
	In the same field of endeavor, Matsumoto teaches wherein the thickness of the source is 200 nm to 400 nm, the thickness of the drain is 200 nm to 400 nm, and the thickness of the gate is 100 nm to 200 nm (see ¶[0097] and ¶[0101]).
	 It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to implement the proper thickness of source, drain and gate to allow for increased robustness of the device (see ¶[0017]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Patent No. 5,670,398; hereinafter Yin) in view of Wu (U.S. Publication No. 2007/0075362 A1).
	With respect to claim 15, Yin fails to disclose wherein forming a second gate insulating layer on the gate comprises: performing oxidation treatment on a surface, away from the substrate, of the gate to form the second gate insulating layer. 	In the same field of endeavor, Wu teaches performing oxidation treatment on a surface, away from the substrate, of the gate to form the second gate insulating layer . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (U.S. Patent No. 5,670,398; hereinafter Yin) in view of Katou (U.S. Publication No. 2007/0295976 A1). 
	With respect to claim 19, Yin fails to disclose an array substrate, the array substrate comprising the thin-film transistor according to claim 1 but does disclose the device being utilized in an SRAM (See Column 2, lines 38-42).	In the same field of endeavor, Katou teaches utilizing SRAM TFT within a display device array substrate (see ¶[0002] and ¶[0011]).	The implementation of Yin’s SRAM within Katou’s display array allows for programming retention while increasing reliability and efficiency (see ¶[0006]).
	With respect to claim 20, the combination of Yin and Katou discloses a display apparatus, the display apparatus comprising the array substrate according to claim 19 (see ¶[0002] and ¶[0011]).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ku et al. (U.S. Patent No. 10,020,402 B2) discloses a TFT device
Schuele et al. (U.S. Patent No. 7,419,858 B2) discloses a TFT device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN HAN/Primary Examiner, Art Unit 2818